DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	Claims 1-20 as filed on 17 September 2019 are examined herein.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim Interpretation
2.	Claim 1 is interpreted as requiring human action because a polypeptide with one of the recited sequences is over-expressed.  The claim does not require any specific action, such as transformation with a DNA construct, however, because of the comparison to a native plant under the same growth conditions, some human action is required to increase expression.  Without recitation of a native plant under the same growth conditions, the claim could be interpreted as reading on one plant that was growing bigger or faster or better than another plant.  Therefore no rejection under 35 USC 101 is made.

Claim Objections
3.	Claims 2-4, 5, 8 and 12 are objected to because of the following informalities.

Claims 2-3, 5 and 12 are objected to because of the confusing use of the definite article "the" in front of a Markush group of sequences, suggesting that all sequences are required or that one has already been selected but then “the” lacks an antecedent basis.  This objection should be obviated if the claims are amended to recite only the elected species.

Claim 4 is objected to because it equate a polypeptide with a SEQ ID NO without clarifying that an amino acid sequence is information, not a physical object.  Rephrasing “said polypeptide is selected from the group consisting of” to “said polypeptide has an amino acid sequence selected from the group consisting of’ or a similar amendment is requested.

Claim 8 is objected to because it recites the limitation “the abiotic stress” which suggests that a particular abiotic stress is set forth in claim 1.  However, this is not the case.  Deleting the “the” would obviate this objection.

Claim 12 is also objected to because it recites the limitation "isolated" in line 1.  If the polynucleotide referenced in line 1 is “isolated” that appears to contradict its presence in a construct or the presence of a heterologous promoter.
Claim 12 is also objected to because it recites the limitation "nucleic acid sequence" in line 2 and line 7.  A sequence is information and is therefore not capable of being transcribed.  Applicant clearly means to refer to a gene encoding a polypeptide.  The use of “sequence” in line 2 is acceptable, however it’s use in line 7 is inappropriate.
Claim 12 is also objected to because it recites the limitation "amino acid sequence" in line 8.  A sequence is information, not a polypeptide, and is therefore not capable of changing a plant’s phenotype.  Applicant clearly means to refer to a polypeptide possibly expressed transgenically.  
Claim 12 is also objected to because it recites the limitation "capable of" in line 9 without more.  Claim 12 is drawn to a nucleic acid construct that is not necessarily present in a plant or plant cell.  Claim 12 is drawn to several beneficial phenotypes but, by itself, the polypeptide does not produce those phenotypes.  It is unknown if the recited ‘sequences’ produce the phenotype since the claim does not require the proteins be expressed transgenically nor does the claim compare the effects to a non-transgenic plant.  Thus the sequence encoding SEQ ID NO:742 and the recited phenotypes are not necessarily connected and the claim might be referring to the native activity of the 

Appropriate correction is requested.

Improper Markush Group
4.	Claims 1-20 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 706.03(y).
The Markush groupings in claims 1-5 and 12-15 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
Claim 1, for example, reads on a Markush group of a large number of polypeptides.  When the elected SEQ ID NO:742, for example, was searched against an Office database containing the sequences of the instant application, only six of these sequences were over 80% sequence-identical to SEQ ID NO:742 – in other words only six of the polypeptides fell within the scope of the claim relative to the elected SEQ ID NO:742.

Therefore the species of the Markush group lack both a substantial structural feature and a common use that flows from the substantial structural feature.  Therefore, one of ordinary skill in the art would not perceive a substantial structural feature and/or a common use that flows from the substantial structural feature in the members of the Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.
Amending the claims to recite only the elected species would obviate the rejection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 8, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8 and 11 recite the limitation "said exogenous polynucleotide" in line 2 of each.  There is insufficient antecedent basis for this limitation in the claim.  There is no infra, claim 1 does not actually require an exogenous polynucleotide.  Therefore the metes and bounds of the claim cannot be determined.
The claims are interpreted herein as if they were directed at the subset of claim 1 that does require an exogenous polynucleotide.

Claim 19 is rejected because it recites the limitation “[t]he plant cell of claim 16” but no plant cell is mentioned in claim 16 nor is a plant cell required by claim 16.  Therefore the limitation lacks an antecedent basis.  Therefore the metes and bounds of the claim cannot be determined.
The claim is interpreted herein as if it depended from claim 18.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2, 5-12 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As examined, the claims are broadly drawn to increasing the expression of a polypeptide to increase abiotic stress tolerance, yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, and/or nitrogen use efficiency of a plant.  Claim 1 is a method claim with a single step: increasing expression of a polypeptide at least 80% 
Dependent claim 2 requires 90% sequence identity; claim 3 requires 95% and claim 4 requires identity; claims 3-4 are not rejected under the written description requirement.  
Dependent claim 5 requires that the sequence of the encoding polynucleotide is SEQ ID NO:288, or is a codon-optimized version thereof.  Since it depends on claim 1, this polynucleotide still must encode a polypeptide at least 80% sequence identical to SEQ ID NO:742.  
Dependent claim 6 requires a transgene.  Dependent claim 7 requires selecting the plant of claim 1 for increased abiotic stress tolerance, yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, and/or nitrogen use efficiency.    Dependent claims 8-9 focus on growing the plant under abiotic stress while depending from claim 1.  Dependent claim 10 focuses on types of yield.  Dependent claim 11 focuses on nitrogen-limiting conditions.
Independent claim 12 is drawn to a polynucleotide with a gene encoding an amino acid sequence at least 80% sequence identical to SEQ ID NO:742 wherein the gene is operably linked to a heterologous promoter and the expressed polypeptide can increase abiotic stress tolerance, yield, biomass, growth rate, vigor, oil content, fiber yield, fiber quality, and/or nitrogen use efficiency in a plant.
Dependent claim 13 requires that the amino acid sequence is SEQ ID NO:742 and dependent claims 14 and 15 require that the polynucleotide have the sequence SEQ ID NO:288 or is a codon-optimized version thereof.  Claims 13-15 are not rejected under the written description requirement.
Dependent claims 16-17 relate to the type of promoter.  Dependent claims 18-20 relate to plant cells and plants with the composition of claim 12.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, 
Applicant describes, via extensive data tables, the benefit of expressing many, but not all, of the polypeptides in the sequence listing, including SEQ ID NO:742.  E.g., Spec., p. 393 et seq.
In Table 70, Applicant identifies SEQ ID NO:742 as LAB405, a barley polypeptide also identified as “barley|10v1|IBM444893” on e.g. page 179.  Id.  
In Table 71, Applicant identifies homologs of SEQ ID NO:742 from other species.  Id., p. 193 & 276.  
In following tables, Applicant demonstrates a benefit of overexpressing SEQ ID NO:742 under drought conditions:  an increase in plot coverage, p. 393; an increase in rosette area, p. 400; an increase in 1000-seed weight, p. 404; and an increase in leaf number, p. 411.
Applicant also demonstrates a benefit of overexpressing SEQ ID NO:512 under normal conditions:  an increase in plot coverage, p. 415; an increase in harvest index, p. 419; an increase in seed yield and 1000-seed weight, p. 423; and an increase in fresh weight, p. 455.
As seen in the alignment below, SEQ ID NO:742 is identified as being a “LEA type 1” protein from wheat (not prior art).  LEA proteins are associated with protecting plants during water stress.  E.g., Battaglia et al. (2008) Plant Physiol 148:6-24, 6.  Additionally, transgenic expression of a barley LEA protein was shown to improve drought tolerance in rice and wheat.  Wise & Tunnacliffe (2004) Trends Plant Sci (9)1:13-17, 13.  (The barley LEA protein used has no significant similarity to instant SEQ ID NO:742.)
Claims 1 and 12 encompass all polypeptide sequences having at least 80% sequence identity to SEQ ID NO:742 that can provide one of the recited benefits to a plant, e.g. when expressed transgenically.  Applicant, however fails to describe any 
SEQ ID NO:742, for example, is 117 amino acids in length.  If the first approximately 80% amino acids were held constant, and the remaining 22 (approximately 20%) were varied, this would result in 2220 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
Applicant, however, does not describe the benefit of overexpressing any sequence variant of SEQ ID NO:742 falling within the scope of the claims such as SEQ ID NOs:6492-6495.  Id., p. 276.
The art describes that minor changes to a polypeptide's sequence can abolish activity.  For example, Hill & Preiss describes that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine drastically reduces enzyme activity.  Hill & Preiss (1998) Biochem Biophys Res Commun 244(2):573-77, e.g. Table 1.  See also Rhoads et al. which describes that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate.  Rhoads et al. (1998) J Biol Chem 273(46):30750-56, 30753 Fig. 3.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 22 amino acids in SEQ ID NO:742 has a high likelihood of inactivating the protein when expressed transgenically.

In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id.
Applicant also fails to describe structural features common to members of the claimed genus of transgenic polypeptides producing one of the beneficial phenotypes that share at least 80% sequence identity with SEQ ID NO:742.  First, Applicant fails to provide any structure / function analysis of the native protein.  Second, Applicant fails to provide any structure / function analysis of the protein when expressed transgenically.
For example, in the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:742, but not defining why such overexpression brings about the beneficial phenotypes.  Nor does Applicant or the art describe the native activity of the polypeptide.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
Hence, as noted above, Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:742 that increase yield in a transgenic 
Furthermore, claim 1 actually does not require that the overexpression is produced by using a transgene encoding SEQ ID NO:742.  The scope of the claim includes, for example, adding an exogenous promoter or enhancer to the native gene, or even transgenically expressing an upstream transcription factor, however, these are not described.  The only invention described by Applicant requires the transgenic overexpression of SEQ ID NO:742.
Hence, Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:742 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Applicant also only describes the transgenic overexpression of SEQ ID NO:742 using a nucleic acid molecule comprising, e.g. SEQ ID NO:288.  
Therefore Applicant has not demonstrated to one skilled in the art possession of the invention as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


A0A3B6I2H8_WHEAT
ID   A0A3B6I2H8_WHEAT        Unreviewed;       117 AA.
AC   A0A3B6I2H8;
DT   05-DEC-2018, integrated into UniProtKB/TrEMBL.
DT   05-DEC-2018, sequence version 1.
DT   12-AUG-2020, entry version 10.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1};
OS   Triticum aestivum (Wheat).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Pooideae; Triticodae; Triticeae; Triticinae; Triticum.
OX   NCBI_TaxID=4565 {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1};
RN   [1] {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1}
RP   IDENTIFICATION.
RG   EnsemblPlants;
RL   Submitted (OCT-2018) to UniProtKB.
CC   -!- SIMILARITY: Belongs to the LEA type 1 family.
CC       {ECO:0000256|ARBA:ARBA00010975}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License

DR   EnsemblPlants; TraesCS4A02G459700.2; TraesCS4A02G459700.2.cds1; TraesCS4A02G459700.
DR   Gramene; TraesCS4A02G459700.2; TraesCS4A02G459700.2.cds1; TraesCS4A02G459700.
DR   OMA; SKQLGHH; -.
DR   Proteomes; UP000019116; Unplaced.
DR   GO; GO:0009793; P:embryo development ending in seed dormancy; IEA:InterPro.
DR   InterPro; IPR005513; LEA_1.
DR   PANTHER; PTHR33493; PTHR33493; 1.
DR   Pfam; PF03760; LEA_1; 1.
PE   3: Inferred from homology;
KW   Reference proteome {ECO:0000313|Proteomes:UP000019116}.
FT   REGION          21..49
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          76..117
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        31..49
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        77..91
FT                   /note="Basic"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   117 AA;  12412 MW;  2E519835D55807AE CRC64;

  Query Match             97.4%;  Score 604;  DB 69;  Length 117;
  Best Local Similarity   97.4%;  
  Matches  114;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKAKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||| |:||||||||||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGAYHPPPAAGGHYY 117



Claim Rejections - 35 USC § 112(a), enablement
7.	Claims 1-2, 5-12 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for over-expressing SEQ ID NO:742 in a plant to produce a beneficial phenotype, does not reasonably provide enablement for the genus of polypeptides as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of Id.
The claims are discussed supra in the rejection under the written description requirement.
Claim 1, for example, encompasses all polypeptide sequences having at least 80% sequence identity to SEQ ID NO:742.  Applicant fails to teach, however, any sequence variant of SEQ ID NO:742 as functionally capable of producing a beneficial phenotype in a plant.
The prior art of record also does not teach amino acid variants of SEQ ID NO:742 falling with the scope of the claim that, when expressed transgenically, produce a beneficial phenotype.  Alexandrov & Brover teaches a polypeptide falling within the scope of the claims, but does not teach results.  Alexandrov & Brover, US Patent Publication No. US 2012/0159672 A1 (see alignment in rejection under 35 USC 103 infra).
As seen in the amino acid alignment below, SEQ ID NO:742 is identified as being a “LEA type 1” protein from wheat (not prior art).  LEA proteins are associated with protecting plants during water stress.  E.g., Battaglia et al. (2008) Plant Physiol 148:6-24, 6.  Additionally, transgenic expression of a barley LEA protein was shown to improve drought tolerance in rice and wheat.  Wise & Tunnacliffe (2004) Trends Plant Sci (9)1:13-17, 13.  (The barley LEA protein used has no significant similarity to instant SEQ ID NO:742.)  Therefore the art fails to provide the missing teachings.
The protein art does teach, however, that minor changes to a polypeptide's sequence can abolish activity.  Olsen et al. reviewed the amino acid backbone changes in three specific mutant NAC transcription factors with abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al., Trends Plant Sci 10(2):79-87 (2005), p. 84.
Furthermore, random mutagenesis to make polypeptide variants with a large number of variants - up to 22 amino acid substitutions in the instant case – is unpredictable.  Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al., Proc Natl Acad 
Claims 1 and 12 read on a vast number of polypeptides - those sharing as little as 80% sequence identity with SEQ ID NO:742.  Applicant, however, provides no affirmative guidance as to which variant sequences in this universe of possible sequences will provide a functional polypeptide when expressed transgenically in the instant invention and which will not. 
The claimed invention is not enabled because the effect of expressing in a plant a heterologous nucleic acid sequence that, e.g., encodes a polypeptide having as little as 80% amino acid sequence identity to SEQ ID NO:742 is unpredictable.  The effect is unpredictable because polypeptides that are variants of SEQ ID NO:742 cannot predictably provide a beneficial phenotype of a transformed plant because, in part, SEQ ID NO:742 itself was not well characterized at the time of filing the instant application and, additionally, the effect of making widespread amino acid changes to the sequence is unpredictable.  Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a variant of SEQ ID NO:742 to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of SEQ ID NO:742 with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s 
Furthermore, claim 1 actually does not require that the overexpression is produced by using a transgene encoding SEQ ID NO:742.  The scope of the claim includes, for example, adding an exogenous promoter or enhancer to the native gene, or even transgenically expressing an upstream transcription factor, however, these embodiment are not enabled by a working example.  The only invention Applicant teaches requires the transgenic overexpression of SEQ ID NO:742.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-3, 6-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov & Brover, US Patent Publication No. US 2012/0159672 A1, claiming priority to 14 February 2005.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claim 1 only requires overexpressing SEQ ID NO:742, or a sequence at least 80% identical to it, in a plant.  This overexpression imparts a benefit to the plant.

It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to follow the teachings of Alexandrov & Brover to overexpress instant SEQ ID NO:742 in a plant.  Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success since transforming a plant was routine in the art at the time of Applicant’s invention.  As noted above, the only step required by claim 1 is overexpressing one of the recited polypeptides in a plant, e.g. by using a transgene.  The beneficial property flows from the single step required by the claim.
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.  Thus claims 1-3, 6 and 12 are obvious.
Alexandrov & Brover teaches, e.g. improving yield (para. 0359) and thus claim 7 is obvious.  Alexandrov & Brover teaches, e.g. water stress (para. 0390) and thus claim 8-9 are obvious.  Alexandrov & Brover teaches, e.g. seed yield (para. 0413) and thus claim 10 is obvious.  Alexandrov & Brover teaches that nitrogen is often rate-limiting for growth (para. 0406) and thus claim 11 is obvious.  Alexandrov & Brover teaches constitutive promoters (para. 0318) and thus claim 16 is obvious.  Alexandrov & Brover teaches, e.g. root-preferred promoters (p. 13) and thus claim 17 is obvious.  
Alexandrov & Brover teaches transformed plant cells and plants (claims 17-20) and thus claims 18-20 are obvious.


Alexandrov & Brover’s SEQ ID NO:19452
; Sequence 19452, Application US/11053711C
; Publication No. US20120159672A1
; GENERAL INFORMATION
;  APPLICANT: Brover, Vyacheslav
;  APPLICANT:Alexandrov, Nickolai
;  TITLE OF INVENTION: Sequence-Determined DNA Fragments and Corresponding
;  TITLE OF INVENTION:Polypeptides Encoded Thereby
;  FILE REFERENCE: 2750-1589PUS2
;  CURRENT APPLICATION NUMBER: US/11/053,711C
;  CURRENT FILING DATE: 2012-03-06
;  PRIOR APPLICATION NUMBER: 60/542,691
;  PRIOR FILING DATE: 2004-02-06
;  NUMBER OF SEQ ID NOS: 41939
; SEQ ID NO 19452
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Zea mays subsp. mays
;  FEATURE:
;  NAME/KEY: peptide
;  LOCATION: (1)..(117)
;  OTHER INFORMATION: Ceres Seq. ID no. 15218852
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(73)
;  OTHER INFORMATION: Pfam Name: LEA
;  OTHER INFORMATION:Pfam Description: Late embryogenesis abundant

;  NAME/KEY: misc_feature
;  LOCATION: (1)..(117)
;  OTHER INFORMATION: NCBI GI NO: 34897842
;  OTHER INFORMATION:NR Description: P0514G12.41
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(96)
;  OTHER INFORMATION: NCBI GI NO: 18652404
;  OTHER INFORMATION:NR Description: unknown [Hordeum vulgare]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(63)
;  OTHER INFORMATION: NCBI GI NO: 18652403
;  OTHER INFORMATION:NR Description: unknown [Hordeum vulgare]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(109)
;  OTHER INFORMATION: NCBI GI NO: 15223243
;  OTHER INFORMATION:NR Description: late-embryogenesis abundant protein -related
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(112)
;  OTHER INFORMATION: NCBI GI NO: 4102692
;  OTHER INFORMATION:NR Description: late-embryogenesis abundant protein [Glycine max]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(85)
;  OTHER INFORMATION: NCBI GI NO: 4836407
;  OTHER INFORMATION:NR Description: seed maturation protein PM29 [Glycine max]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(104)
;  OTHER INFORMATION: NCBI GI NO: 38346714
;  OTHER INFORMATION:NR Description: OSJNBa0086O06.12
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(79)
;  OTHER INFORMATION: NCBI GI NO: 15226951
;  OTHER INFORMATION:NR Description: late embryogenesis abundant proteins -related
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3)..(99)
;  OTHER INFORMATION: NCBI GI NO: 7446478
;  OTHER INFORMATION:NR Description: hypothetical protein - Douglas fir
US-11-053-711C-19452

  Query Match             97.4%;  Score 604;  DB 7;  Length 117;
  Best Local Similarity   97.4%;  
  Matches  114;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKAKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||| |:||||||||||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGAYHPPPAAGGHYY 117


Conclusion
9.	No claim is allowed.

Allowable Subject Matter
10.	SEQ ID NO:742 and SEQ ID NO:288 used as transgenes each appear to be free of the prior art made of record.  
Thus claims 4-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
11.	SEQ ID NO:742 is also over 99% sequence identical to a protein identified in 2009 but there was no suggestion to express this protein transgenically.  GenBank (2009) ACV91870. 
As seen in the alignment below, SEQ ID NO:742 is also over 98% sequence identical to another protein published in the prior art.  If this reference was used in a rejection under 35 USC 103, it probably would have resulted in rejection of the same claims as rejected supra.

AZL90074
ID   AZL90074 standard; protein; 117 AA.
XX
AC   AZL90074;
XX
DT   29-SEP-2011  (first entry)
XX
DE   Plant cytoplasm localized yield increasing sequence SEQ:12239.
XX
KW   abiotic stress tolerance; agriculture; cold tolerance; crop improvement;
KW   drought resistance; plant; starch; stress tolerance; transgenic plant.
XX
OS   Arabidopsis thaliana.
XX
CC PN   WO2011061656-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   05-NOV-2010; 2010WO-IB055028.
XX
PR   17-NOV-2009; 2009EP-00176253.
PR   18-NOV-2009; 2009US-0262152P.
PR   23-MAR-2010; 2010EP-00157353.
PR   23-MAR-2010; 2010US-0316415P.
PR   22-JUL-2010; 2010EP-00170505.
PR   22-JUL-2010; 2010US-0366561P.
XX
CC PA   (BADI ) BASF PLANT SCI CO GMBH.
CC PA   (BADI ) BASF CHINA CO LTD.
XX
CC PI   Schoen H,  Thimm O,  Ritte G,  Blaesing O,  Henkes S,  Bruynseels K;
CC PI   Hatzfeld Y,  Frankard V,  Sanz Molinero AI,  Reuzeau C,  Vandenabeele S;

XX
DR   WPI; 2011-F62188/36.
DR   N-PSDB; AZL90073.
DR   PC:NCBI; gi259090073.
XX
CC PT   Producing a plant with increased yield e.g. starch, as compared to a 
CC PT   corresponding wild type plant, involves increasing or generating 
CC PT   activities of specific polypeptides in plant or its part.
XX
CC PS   Example 1; SEQ ID NO 12239; 335pp; English.
XX
CC   The present invention relates to a method of producing a plant with 
CC   increased yield (such as starch), as compared to a wild type plant, where
CC   the plant can be selected from a monocotyledonous or dicotyledonous 
CC   plant, such as corn, wheat, rye, oat, rice, barley, soybean, peanut or 
CC   cotton. The method involves increasing or generating in a plant or its 
CC   part an activity of a polypeptide selected from: 2-oxoglutarate-dependent
CC   dioxygenase, 3-ketoacyl-CoA thiolase, 3'-phosphoadenosine-5'-phosphate 
CC   phosphatase, 4-diphosphocytidyl-2-C-methyl-D-erythritol kinase, 50S 
CC   chloroplast ribosomal protein L21, 57972199.R01.1-protein, 60952769.R01.1
CC   -protein, 60S ribosomal protein, ATP-binding cassette (ABC) transporter 
CC   family protein, activating protein-2 (AP2) domain-containing 
CC   transcription factor, argonaute protein, AT1G29250.1-protein, AT1G53885-
CC   protein, AT2G35300-protein, AT3G04620-protein, AT4G01870-protein, 
CC   AT5G42380-protein, AT5G47440-protein, CDS5394-protein, CDS5401-truncated-
CC   protein, cold response protein, cullin, cytochrome P450, delta-8 
CC   sphingolipid desaturase, galactinol synthase, glutathione-S-transferase, 
CC   guanosine triphosphatase (GTPase), haspin-related protein, heat shock 
CC   protein, heat shock transcription factor, histone H2B, jasmonate-zim-
CC   domain protein, mitochondrial asparaginyl-tRNA synthetase, 
CC   oligosaccharyltransferase, OS02G44730-protein, oxygen-evolving enhancer 
CC   protein, peptidyl-prolyl cis-trans isomerase, peptidyl-prolyl cis-trans 
CC   isomerase family protein, plastid lipid-associated protein, 
CC   polypyrimidine tract binding protein, PRLI-interacting factor, protein 
CC   kinase, protein kinase family protein, rubisco subunit binding-protein 
CC   beta subunit, serine acetyltransferase, serine hydroxymethyltransferase, 
CC   small heat shock protein, S-ribosylhomocysteinase, sugar transporter, 
CC   thioredoxin H-type, ubiquitin-conjugating enzyme, ubiquitin-protein 
CC   ligase, universal stress protein family protein, and vacuolar protein. 
CC   Also claimed is a Pfam domain PF01789.9 coding sequence which is useful 
CC   for the production of a plant with increased yield. The invention is 
CC   useful for producing a transgenic plant with increased yield under 
CC   standard growth conditions, low temperature, drought or abiotic stress 
CC   conditions or improved low temperature tolerance and for producing fuel 
CC   or starch from the harvested plants. The present sequence is a plant 
CC   sequence that was introduced either by transformation and/or targeting to
CC   increase the cytoplasmic yield of AT2G35300-protein for generating the 
CC   transgenic plants of the invention.
CC   
CC   Revised record issued on 14-SEP-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 117 AA;

  Query Match             98.7%;  Score 612;  DB 18;  Length 117;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGQYY 117





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663